DETAILED ACTION
Introduction
Claims 1, 4, 6-8, 11, 13-15, 18, and 20 have been examined in this application.  Claims 1, 8, and 15 are amended. Claims 4, 6, 11, 13, 18, and 20 are as previously presented. Claims 7 and 14 are original. Claims 2, 3, 5, 9, 10, 12, 16, 17, and 19 are cancelled. This is a non-final office action in response to the arguments, amendments, and request for continued examination filed 8/11/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 8/11/2022, have been fully considered. 
Regarding the arguments pertaining to the previous rejections under 112 (presented on p. 7-9 under the heading “III. Rejections under 35 U.S.C. §112”), the arguments and amendments are persuasive, and the previously made rejections are withdrawn.
Regarding the arguments pertaining to the previous rejections under 103 (presented on p. 9-11 under the heading “IV. Rejections under 35 U.S.C. §103”), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2013/0333364A1 (Carpenter et al.) as well as the previously cited prior art of US2017/0284057A1 (Moriki et al.) and US2019/0226181A1 (Imura et al.).

Drawings
The drawings are objected to. In Figure 6, block 626 should be renamed "joystick raise" and block 630 should be renamed "controller raise" for consistency with the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In ¶0024, the terms "computer lower 610" and "computer raise 626" are not consistent with the remainder of the specification (which identifies 610 as "controller lower" and includes either a "controller raise 630" or "joystick raise 626" but not a “computer raise 626”) and should be amended for clarity and consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 8, and 15, the claims recite preventing the bucket from moving below the desired grade “by hydraulically counteracting the requested movement of the stick prior to raising the boom.” The disclosure as originally filed does include preventing the bucket from moving below the desired grade (see e.g. Figure 8 and specification ¶0033), but does not appear to recite that this is done “by hydraulically counteracting the requested movement of the stick.” Specification ¶0034 states that the requested movement of the stick takes place after the boom raising, however it is not stated that there is a hydraulic counteracting of the requested movement in order for this to occur. Specification ¶0019 states that to prevent a user of excavator from digging below a desired grade level, the “controller will take no action in response to movement of stick caused by user input since movement of stick 104 cannot cause bucket 106 to remove material below grade 404.” Therefore, specification ¶0019 appears to recite an ignoring of an input command by the electronic controller to achieve the preventing, rather than the taking of an action to provide hydraulic counteraction. Similarly, specification ¶0037 recites that the system of computer control allows override of user inputs. The concept of hydraulic counteracting is mentioned in specification ¶0024 and ¶0025, and Figure 6. However, both of these portions of the description are about counter-acting user inputs that request boom movement, rather than stick movement. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4, 6, 7, 11, 13, 14, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 4, 6, and 7), Claim 8 (for Claims 11, 13, and 14), or Claim 15 (for Claims 18 and 20), and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 11, 12, 15, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4, 6, 11, 13, 18, and 20, the phrase “a desired grade” renders the claims indefinite. The claims each depend on an independent claim (Independent Claim 1 for Claims 4 and 6, Independent Claim 8 for Claims 11 and 13, and Independent Claim 15 for Claims 18 and 20), wherein each independent claim already recites “a desired grade.” It is therefore unclear in Claims 4, 6, 11, 13, 18, and 20 whether the phrase “a desired grade” is referring to the same desired grade (i.e. whether the phrase should be interpreted as if it read “the desired grade”) or alternatively if the phrase in Claims 4, 6, 11, 13, 18, and 20 is reciting some new or different desired grade (i.e. whether the phrase should be interpreted as “a second desired grade” or similar). The scope of the claim is therefore indefinite. For the purposes of examination, the phrases are interpreted as “the desired grade.”
Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 4 (for Claims 6 and 7), Claim 6 (for Claim 7), Claim 11 (for Claims 13 and 14), Claim 13 (for Claim 14), or Claim 18 (for Claim 20), and for failing to cure the deficiencies listed above.
Regarding Claim 15, the second recitation of the phrase “a desired grade” (in the limitation beginning with “in response to…”) renders the claim indefinite. Because the claim already recites “a desired grade” (in the previous limitation for “determining whether…”) it is unclear if the second recitation of “a desired grade” is referring to the same desired grade (i.e. whether the phrase should be interpreted as if it read “the desired grade”) or alternatively if the phrase is intended to be reciting some new or different desired grade (i.e. whether the phrase should be interpreted as “a second desired grade” or similar). The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as “the desired grade.”
Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 15 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2017/0284057A1 (Moriki et al.) in view of Published Application US2019/0226181A1 (Imura et al.), further in view of Published Application US2013/0333364A1 (Carpenter et al.).

Regarding Claim 1, Moriki et al. discloses a method for operating an excavator controller (see Figures 1-3, [0043-0045]), the method comprising:
determining a position of a bucket of an excavator (see Figures 1, 3, [0050] determining the work equipment position (e.g. tip center of a bucket));
receiving input requesting movement of a stick of the excavator (see [0051] arm operation signal is an input into work equipment velocity vector acquisition unit 130);
in response to the possibility of intrusion of the bucket below a desired grade (see [0082] the operation control unit using function generators to prevent the work equipment from intruding into the target surface):
determining an amount to raise a boom of the excavator (see [0083] calculating boom raising acceleration (amount of acceleration)) to prevent the bucket from moving below the desired grade (see [0083-0084] to prevent the intrusion) in response to movement of the stick (see [0083] in response to the principal target surface distance, which (see Figure 3, [0051, 0052] is based on the work equipment velocity vector, based on arm movement);
preventing the bucket from moving below the desired grade by counteracting the requested movement of the stick (see [0087] preventing the work equipment from intruding into the target surface by inhibiting arm movement, using functions generators set the arm crowding velocity to 0) prior to raising the boom (see Figure 7A, [0074] the distance being zero when the work equipment approaches the design surface, and [0087] the arm starting again after raising of the boom. I.e. the preventing taking place upon the approaching, prior to the raising operation);
raising the boom of the excavator the determined amount (see [0083] outputting the boom raising acceleration signal); and
actuating the stick of the excavator in response to the requested movement of the stick after the raising of the boom (see [0044, 0045, 0087] using the function generators, the arm operation inhibited “while raising the boom,” until the direction of the velocity vector of the work equipment 15 is off the estimated target surface, at which point the arm starts operating).


As above, Moriki et al. discloses acting in response to possible intrusion of the bucket below a desired grade (see [0082] and mapping above).

Moriki et al. does not explicitly recite:
determining whether the requested movement of the stick will cause the bucket to move below a desired grade based on an arc the stick will sweep in response to the input requesting the movement of the stick;
and acting:
in response to determining that the requested movement of the stick will cause the bucket to move below the desired grade.

However, Imura et al. teaches a method for operating an excavator controller (see Figure 14, [0081]), including determining that boom intervention is necessary by:
determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see [0086], S140, boom pilot pressure obtained, based on S120 wherein [0083] boom pilot pressure calculating section 43 n determines boom pilot pressure is necessary when the claw tip (bucket) intersects the target surface 60 (desired grade) and [0087] S150 determining when the pressure is not 0 (i.e. the determination at S150 being a determination of whether the bucket will move below the grade (when boom pilot pressure is not 0) or will not (when boom pilot pressure is zero)) based on an arc the stick will sweep in response to the input requesting the movement of the stick (see Figure 9, [0070-0071] the boom pilot pressure calculation in section 43 n which is based on the arc of the bucket claw tip);
and acting in response to determining that the requested movement of the stick will cause the bucket to move below the desired grade (see Figure 14, the further actions to raise the boom responsive to “yes” at S150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Moriki et al. to predict that the bucket will move below a desired grade based on an arc, and to act in response to the determination, as taught by Imura et al., with the motivation of improving the robustness and flexibility of the controller to predict additional conditions where a bucket may move below a desired grade, and improving accuracy of constructing a target surface (see Imura et al. [0009-0011]).


As above, Moriki et al. discloses preventing the bucket from moving below the desired grade by  counteracting the requested movement of the stick (see [0087] preventing the work equipment from intruding into the target surface by inhibiting arm movement, using functions generators set the arm crowding velocity to 0).

Moriki et al. does not explicitly recite preventing the bucket from moving below the desired grade by:
hydraulically counteracting the requested movement of the stick prior to raising the boom.

However, Carpenter et al. teaches a technique to slow arm movement in response to a bucket approaching a desired grade (see [0022] the bucket near a desired elevation), by:
hydraulically counteracting the requested movement of the stick (see Figure 3, [0022] using fluid pressure to hydraulic control valve 62, in opposition to actuation of the valves, which results in reduced flow and speed of movement of hydraulic device 26, which (see Figure 1) controls the stick movement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the elements providing speed control of the stick in Moriki et al. could be modified to perform the same control using hydraulic counteraction, as taught by Carpenter et al. One of ordinary skill in the art would have recognized that applying the technique of speed control in Carpenter et al. to the disclosure of Moriki et al. would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate either manner of speed control (using function generators as in Moriki et al. or hydraulic counteraction, as taught by Carpenter et al.) into an excavator. Further, the combination would have been recognized by those of ordinary skill in the art as resulting in a system with improved efficiency (see Carpenter et al. [0005]). 

Regarding Claim 4, Moriki et al. discloses the method further comprising:
receiving data from a plurality of site sensors (see [0040] inertial sensors providing data about the machine relative to a horizontal plane, i.e. based on the terrain of the site);
receiving excavator location information (see Figure 3, [0043] vehicle body position);
determining a location of the excavator on the site based on the excavator location information (see [0049] selecting from the design surface information signal the design surface including the coordinate points close to the vehicle body position, i.e. determining the location as it relates to the design surface (site information)).

Moriki et al. does not explicitly recite the method of Claim 1, further comprising:
determining a current state of the site based on the data from the plurality of site sensors; and
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade is further based on the location of the excavator, the current state of the site, and the desired grade.

However, Imura et al. teaches the method as above, including using a plurality of site sensors (see [0093] topography calculating [0067] using topographic measurement device 96 [0044] stereo cameras on the excavator), comprising:
determining a current state of the site based on the data from the plurality of site sensors (see [0044, 0093] the topographic measurement device 96 to measure nearby topography, the current state at S200); and
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150) is further based on the location of the excavator (see [0082] based on previous step S110 wherein target surface is calculated based on information from the target surface setting device 51, including [0060] excavator position), the current state of the site (see Figure 14, [0096] repeated control cycles, i.e. the determining of S150 in a present cycle is based on the previous cycle including the state of the site as determined in previous step S200), and the desired grade (see [0082] target surface 60 obtained in S110).
The motivation to combine Moriki et al. and Imura et al. was provided in the above rejection of Claim 1.
Regarding Claim 6, Moriki et al. does not explicitly recite the method of claim 4, wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade is further based on a comparison between the arc the stick will sweep in response to the input requesting the movement of the stick and the desired grade.

However, Imura et al. teaches the method as above,
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150, and see complete mapping of Claim 1 above) is further based on a comparison between the arc the stick will sweep in response to the input requesting the movement of the stick and the desired grade (see [0083] based on pilot pressures from boom pilot pressure calculating section 43 n, further exemplified in Figure 9, [0070-0072] including finding an intersection of arc Tr1 and target surface 60, i.e. comparing the positions of the arc and the desired grade (target surface)).
The motivation to combine Moriki et al. and Imura et al. was provided in the above rejection of Claim 1.

Regarding Claim 7, Moriki et al. does not explicitly recite the method of claim 6, wherein the arc the stick will sweep in response to the input requesting movement of the stick is determined based on a position of the boom and a position of the bucket.

However, Imura et al. teaches the method as above,
wherein the arc the stick will sweep in response to the input requesting movement of the stick is determined based on a position of the boom (see [0071] the arc based on a pivot center Ca1, a position of the pivot center on the boom) and a position of the bucket (see Figure 9, [0071] a position of the bucket claw tip P1 to calculating the arc of the bucket claw tip).
The motivation to combine Moriki et al. and Imura et al. was provided in the above rejection of Claim 1.
Regarding Claim 8, Moriki et al. discloses an apparatus comprising:
a processor; and
a memory to store computer program instructions, the computer program instructions when executed on the processor cause the processor to perform operations comprising (see Figure 3, [0006, 0008, 0057] units on the controller performing processing, i.e. stored algorithms running on a processor):
determining a position of a bucket of an excavator (see Figures 1, 3, [0050] determining the work equipment position (e.g. tip center of a bucket));
receiving input requesting movement of a stick of the excavator (see [0051] arm operation signal is an input into work equipment velocity vector acquisition unit 130);
in response to the possibility of intrusion of the bucket below a desired grade (see [0082] the operation control unit using function generators to prevent the work equipment from intruding into the target surface):
determining an amount to raise a boom of the excavator (see [0083] calculating boom raising acceleration (amount of acceleration)) to prevent the bucket from moving below the desired grade (see [0083-0084] to prevent the intrusion) in response to movement of the stick (see [0083] in response to the principal target surface distance, which (see Figure 3, [0051, 0052] is based on the work equipment velocity vector, based on arm movement);
preventing the bucket from moving below the desired grade by counteracting the requested movement of the stick (see [0087] preventing the work equipment from intruding into the target surface by inhibiting arm movement, using functions generators set the arm crowding velocity to 0)  prior to raising the boom (see Figure 7A, [0074] the distance being zero when the work equipment approaches the design surface, and [0087] the arm starting again after raising of the boom. I.e. the preventing taking place upon the approaching, prior to the raising operation);
raising the boom of the excavator the determined amount (see [0083] outputting the boom raising acceleration signal); and
actuating the stick of the excavator in response to the requested movement of the stick after the raising of the boom (see [0044, 0045, 0087] using the function generators, the arm operation inhibited “while raising the boom,” until the direction of the velocity vector of the work equipment 15 is off the estimated target surface, at which point the arm starts operating).


As above, Moriki et al. discloses acting in response to possible intrusion of the bucket below a desired grade (see [0082] and mapping above).

Moriki et al. does not explicitly recite:
determining whether the requested movement of the stick will cause the bucket to move below a desired grade based on an arc the stick will sweep in response to the input requesting the movement of the stick; 
and acting:
in response to determining that the requested movement of the stick will cause the bucket to move below the desired grade.

However, Imura et al. teaches a method for operating an excavator controller (see Figure 14, [0081]), including determining that boom intervention is necessary by:
determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see [0086], S140, boom pilot pressure obtained, based on S120 wherein [0083] boom pilot pressure calculating section 43 n determines boom pilot pressure is necessary when the claw tip (bucket) intersects the target surface 60 (desired grade) and [0087] S150 determining when the pressure is not 0 (i.e. the determination at S150 being a determination of whether the bucket will move below the grade (when boom pilot pressure is not 0) or will not (when boom pilot pressure is zero)) based on an arc the stick will sweep in response to the input requesting the movement of the stick (see Figure 9, [0070-0071] the boom pilot pressure calculation in section 43 n which is based on the arc of the bucket claw tip);
and acting in response to determining that the requested movement of the stick will cause the bucket to move below the desired grade (see Figure 14, the further actions to raise the boom responsive to “yes” at S150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moriki et al. to predict that the bucket will move below a desired grade based on an arc, and to act in response to the determination, as taught by Imura et al., with the motivation of improving the robustness and flexibility of the controller to predict additional conditions where a bucket may move below a desired grade, and improving accuracy of constructing a target surface (see Imura et al. [0009-0011]).


As above, Moriki et al. discloses preventing the bucket from moving below the desired grade by  counteracting the requested movement of the stick (see [0087] preventing the work equipment from intruding into the target surface by inhibiting arm movement, using functions generators set the arm crowding velocity to 0).

Moriki et al. does not explicitly recite preventing the bucket from moving below the desired grade by:
hydraulically counteracting the requested movement of the stick.

However, Carpenter et al. teaches a technique to slow arm movement in response to a bucket approaching a desired grade (see [0022] the bucket near a desired elevation), by:
hydraulically counteracting the requested movement of the stick (see Figure 3, [0022] using fluid pressure to hydraulic control valve 62, in opposition to actuation of the valves, which results in reduced flow and speed of movement of hydraulic device 26, which (see Figure 1) controls the stick movement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the elements providing speed control of the stick in Moriki et al. could be modified to perform the same control using hydraulic counteraction, as taught by Carpenter et al. One of ordinary skill in the art would have recognized that applying the technique of speed control in Carpenter et al. to the disclosure of Moriki et al. would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate either manner of speed control (using function generators as in Moriki et al. or hydraulic counteraction, as taught by Carpenter et al.). Further, the combination would have been recognized by those of ordinary skill in the art as resulting in a system with improved efficiency (see Carpenter et al. [0005]). 

Regarding Claim 11, Moriki et al. discloses the operations further comprising:
receiving data from a plurality of site sensors (see [0040] inertial sensors providing data about the machine relative to a horizontal plane, i.e. based on the terrain of the site);
receiving excavator location information (see Figure 3, [0043] vehicle body position); and 
determining a location of the excavator on the site based on the excavator location information (see [0049] selecting from the design surface information signal the design surface including the coordinate points close to the vehicle body position, i.e. determining the location as it relates to the design surface (site information)). 

Moriki et al. does not explicitly recite the apparatus of claim 8, the operations further comprising: 
determining a current state of the site based on the data from the plurality of site sensors; and
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade is further based on the location of the excavator, the current state of the site, and the desired grade.

However, Imura et al. teaches the method as above, including using a plurality of site sensors (see [0093] topography calculating [0067] using topographic measurement device 96 [0044] stereo cameras on the excavator), comprising:
determining a current state of the site based on the data from the plurality of site sensors (see [0044, 0093] the topographic measurement device 96 to measure nearby topography, the current state at S200); and
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150) is further based on the location of the excavator (see [0082] based on previous step S110 wherein target surface is calculated based on information from the target surface setting device 51, including [0060] excavator position), the current state of the site (see Figure 14, [0096] repeated control cycles, i.e. the determining of S150 in a present cycle is based on the previous cycle including the state of the site as determined in previous step S200), and the desired grade (see [0082] target surface 60 obtained in S110).
The motivation to combine Moriki et al. and Imura et al. was provided in the above rejection of Claim 8.

Regarding Claim 13, Moriki et al. does not explicitly recite the apparatus of claim 11, wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade is further based on a comparison between the arc the stick will sweep in response to the input requesting the movement of the stick and the desired grade.

However, Imura et al. teaches the method as above,
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150, and see complete mapping of Claim 1 above) is further based on a comparison between the arc the stick will sweep in response to the input requesting the movement of the stick and the desired grade (see [0083] based on pilot pressures from boom pilot pressure calculating section 43 n, further exemplified in Figure 9, [0070-0072] including finding an intersection of arc Tr1 and target surface 60, i.e. comparing the positions of the arc and the desired grade (target surface)).
The motivation to combine Moriki et al. and Imura et al. was provided in the above rejection of Claim 8.

Regarding Claim 14, Moriki et al. does not explicitly recite the apparatus of claim 13, wherein the arc the stick will sweep in response to the input requesting movement of the stick is determined based on a position of the boom and a position of the bucket.

However, Imura et al. teaches the method as above,
wherein the arc the stick will sweep in response to the input requesting movement of the stick is determined based on a position of the boom (see [0071] the arc based on a pivot center Ca1, a position of the pivot center on the boom) and a position of the bucket (see Figure 9, [0071] a position of the bucket claw tip P1 to calculating the arc of the bucket claw tip).
The motivation to combine Moriki et al. and Imura et al. was provided in the above rejection of Claim 8.

Regarding Claim 15, Moriki et al. discloses a computer readable storage device storing computer program instructions, which, when executed on a processor, cause the processor to perform operations comprising (see Figure 3, [0006, 0008, 0057] units on the controller performing processing, i.e. stored algorithms running on a processor):
determining a position of a bucket of an excavator (see Figures 1, 3, [0050] determining the work equipment position (e.g. tip center of a bucket));
receiving input requesting movement of a stick of the excavator (see [0051] arm operation signal is an input into work equipment velocity vector acquisition unit 130);
in response to the possibility of intrusion of the bucket below a desired grade (see [0082] the operation control unit using function generators to prevent the work equipment from intruding into the target surface):
determining an amount to raise a boom of the excavator (see [0083] calculating boom raising acceleration (amount of acceleration)) to prevent the bucket from moving below the desired grade (see [0083-0084] to prevent the intrusion) in response to movement of the stick (see [0083] in response to the principal target surface distance, which (see Figure 3, [0051, 0052] is based on the work equipment velocity vector, based on arm movement);
preventing the bucket from moving below the desired grade by counteracting the requested movement of the stick (see [0087] preventing the work equipment from intruding into the target surface by inhibiting arm movement, using functions generators set the arm crowding velocity to 0)  prior to raising the boom (see Figure 7A, [0074] the distance being zero when the work equipment approaches the design surface, and [0087] the arm starting again after raising of the boom. I.e. the preventing taking place upon the approaching, prior to the raising operation);
raising the boom of the excavator the determined amount (see [0083] outputting the boom raising acceleration signal); and
actuating the stick of the excavator in response to the requested movement of the stick after the raising of the boom (see [0044, 0045, 0087] using the function generators, the arm operation inhibited “while raising the boom,” until the direction of the velocity vector of the work equipment 15 is off the estimated target surface, at which point the arm starts operating).


As above, Moriki et al. discloses acting in response to possible intrusion of the bucket below a desired grade (see [0082] and mapping above).

Moriki et al. does not explicitly recite:
determining whether the requested movement of the stick will cause the bucket to move below a desired grade based on an arc the stick will sweep in response to the input requesting the movement of the stick; and
in response to determining that the requested movement of the stick will cause the bucket to move below a desired grade:

However, Imura et al. teaches a method for operating an excavator controller (see Figure 14, [0081]), including determining that boom intervention is necessary by:
determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see [0086], S140, boom pilot pressure obtained, based on S120 wherein [0083] boom pilot pressure calculating section 43 n determines boom pilot pressure is necessary when the claw tip (bucket) intersects the target surface 60 (desired grade) and [0087] S150 determining when the pressure is not 0 (i.e. the determination at S150 being a determination of whether the bucket will move below the grade (when boom pilot pressure is not 0) or will not (when boom pilot pressure is zero)) based on an arc the stick will sweep in response to the input requesting the movement of the stick (see Figure 9, [0070-0071] the boom pilot pressure calculation in section 43 n which is based on the arc of the bucket claw tip);
and acting in response to determining that the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, the further actions to raise the boom responsive to “yes” at S150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moriki et al. to predict that the bucket will move below a desired grade based on an arc, and to act in response to the determination, as taught by Imura et al., with the motivation of improving the robustness and flexibility of the controller to predict additional conditions where a bucket may move below a desired grade, and improving accuracy of constructing a target surface (see Imura et al. [0009-0011]).


As above, Moriki et al. discloses preventing the bucket from moving below the desired grade by  counteracting the requested movement of the stick (see [0087] preventing the work equipment from intruding into the target surface by inhibiting arm movement, using functions generators set the arm crowding velocity to 0).

Moriki et al. does not explicitly recite preventing the bucket from moving below the desired grade by:
 hydraulically counteracting the requested movement of the stick.

However, Carpenter et al. teaches a technique to slow arm movement in response to a bucket approaching a desired grade (see [0022] the bucket near a desired elevation), by:
hydraulically counteracting the requested movement of the stick (see Figure 3, [0022] using fluid pressure to hydraulic control valve 62, in opposition to actuation of the valves, which results in reduced flow and speed of movement of hydraulic device 26, which (see Figure 1) controls the stick movement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the elements providing speed control of the stick in Moriki et al. could be modified to perform the same control using hydraulic counteraction, as taught by Carpenter et al. One of ordinary skill in the art would have recognized that applying the technique of speed control in Carpenter et al. to the disclosure of Moriki et al. would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate either manner of speed control (using function generators as in Moriki et al. or hydraulic counteraction, as taught by Carpenter et al.). Further, the combination would have been recognized by those of ordinary skill in the art as resulting in a system with improved efficiency (see Carpenter et al. [0005]). 

Regarding Claim 18, Moriki et al. discloses the operations further comprising:
receiving data from a plurality of site sensors (see [0040] inertial sensors providing data about the machine relative to a horizontal plane, i.e. based on the terrain of the site);
receiving excavator location information (see Figure 3, [0043] vehicle body position); and 
determining a location of the excavator on the site based on the excavator location information (see [0049] selecting from the design surface information signal the design surface including the coordinate points close to the vehicle body position, i.e. determining the location as it relates to the design surface (site information)). 

Moriki et al. does not explicitly recite the computer readable storage device of claim 15, the operations further comprising:
determining a current state of the site based on the data from the plurality of site sensors; 
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade is further based on the location of the excavator, the current state of the site, and the desired grade.

However, Imura et al. teaches the method as above, including using a plurality of site sensors (see [0093] topography calculating [0067] using topographic measurement device 96 [0044] stereo cameras on the excavator), comprising:
determining a current state of the site based on the data from the plurality of site sensors (see [0044, 0093] the topographic measurement device 96 to measure nearby topography, the current state at S200); and
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150) is further based on the location of the excavator (see [0082] based on previous step S110 wherein target surface is calculated based on information from the target surface setting device 51, including [0060] excavator position), the current state of the site (see Figure 14, [0096] repeated control cycles, i.e. the determining of S150 in a present cycle is based on the previous cycle including the state of the site as determined in previous step S200), and the desired grade (see [0082] target surface 60 obtained in S110).
The motivation to combine Moriki et al. and Imura et al. was provided in the above rejection of Claim 15.
Regarding Claim 20, Moriki et al. does not explicitly recite the computer readable storage device of claim 18, wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade is further based on a comparison between the arc the stick will sweep in response to the input requesting the movement of the stick and the desired grade.

However, Imura et al. teaches the method as above,
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150, and see complete mapping of Claim 1 above) is further based on a comparison between the arc the stick will sweep in response to the input requesting the movement of the stick and the desired grade (see [0083] based on pilot pressures from boom pilot pressure calculating section 43 n, further exemplified in Figure 9, [0070-0072] including finding an intersection of arc Tr1 and target surface 60, i.e. comparing the positions of the arc and the desired grade (target surface)).
The motivation to combine Moriki et al. and Imura et al. was provided in the above rejection of Claim 15.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20150308081-A1 teaches subject matter including an operating restricting unit cancelling profile control and causing boom raising (see e.g. [0061-0062]).
The Non-Final Rejection mailed December 7, 2021, in connection with U.S. Patent Application No. 16/585,784, includes analysis and prior art pertaining to claims drawn to dithering hydraulic valves in an excavator.
The Non-Final Rejection mailed November 10, 2021, in connection with United States Patent Application No. 16/585,662, includes analysis and prior art pertaining to claims drawn to delaying movement of a stick in an excavator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619